Exhibit (b)(2)



BB&T

Loan Agreement

 

  9700285081     Account Number  

 

This Loan Agreement (the “Agreement”) is made this 11th day of July, 2019 by and
between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation
(“Bank”), and:

 

COMMAND CENTER, INC., a Washington corporation (“HQI”) to be converted and to
change its name to HIREQUEST, INC., a Delaware corporation, having its chief
executive office at Goose Creek, South Carolina.

 

COMMAND FLORIDA, LLC, a Florida limited liability company (“CF”) having its
chief executive office at Goose Creek, South Carolina.

 

HIRE QUEST, L.L.C., a Florida limited liability company (“HQLLC”) having its
chief executive office at Goose Creek, South Carolina.

 

HQ LTS CORPORATION, a Delaware corporation (“HQLTS”) having its chief executive
office at Goose Creek, South Carolina.

 

HQ REAL PROPERTY CORPORATION, a Delaware corporation (“HQRP”) having its chief
executive office at Goose Creek, South Carolina.

 

HQ INSURANCE CORPORATION, a Delaware corporation (“HQINS”) having its chief
executive office at Goose Cr eek, South Carolina.

 

HQ FINANCIAL CORPORATION, a Delaware corporation (“HQFIN”) having its chief
executive office at Goose Creek, South Carolina.

 

HQ FRANCHISING CORPORATION, a Delaware corporation (“HQFRAN”) having its chief
executive office at Goose Creek, South Carolina.

 

HQI, CF, HQLLC, HQLTS, HQRP, HQINS, HQFIN and HQFRAN are hereinafter sometimes
referred to, singularly or collectively as the context requires, as “Borrower”
or “Borrowers”; HQI, HQLTS, HQRP, HQINS, HQFIN and HQFRAN are hereinafter
sometimes referred to, singularly or collectively as the context requires, as
“Corporate Borrower” or “Corporate Borrowers”; and CF and HQLLC are hereinafter
sometimes referred to, singularly or collectively as the context requires, as
“LLC Borrower” or “LLC Borrowers.”

 

Borrowers have applied to Bank for and Bank has agreed to make, subject to the
terms of and upon the reliance of each Borrower’s representations, warranties
and agreements made in this Agreement, the following line of credit:

 



1

 

Line of Credit (“Line of Credit” or “Loan”) in the maximum principal amount not
to exceed $30,000,000 at any one time outstanding for the purpose of working
capital and expansion of current assets which shall be evidenced by Borrowers’
Promissory Note dated on or after the date hereof which shall bear interest at
the rate set forth in such note, the terms of which are incorporated herein by
reference, including all extensions, renewals, modifications, and substitutions
thereto, (the “Line Note”). The Line of Credit shall mature on May 31, 2024 (the
“Maturity Date”), when the entire unpaid principal balance then outstanding plus
accrued interest thereon shall be paid in full. Prior to maturity or the
occurrence of any Event of Default hereunder and subject to Availability, as
applicable, Borrowers may borrow, repay, and reborrow under the Line of Credit
through the Maturity Date. The principal balance from time to time outstanding
under the Line of Credit shall bear interest at the rate set forth in the Line
Note. Bank shall make advances under the Line of Credit into a Borrower’s
designated operating account or other designated deposit account maintained with
Bank upon receipt of the written or oral request (thereafter confirmed in
writing) of a Borrower or in accordance with any treasury management services
agreement among Borrowers and Bank; provided that Bank shall not be required to
make any advance which would cause Borrowers to exceed Availability (as defined
in section 10 hereof), if applicable. If at any time the aggregate principal
balance outstanding under the Line of Credit shall exceed Availability,
Borrowers shall immediately upon demand pay the amount necessary to bring the
outstanding balance thereunder within Availability.

 

Reduction in Line of Credit Commitment Amount. Borrowers may, upon written
notice to Bank but not more than twice during the term of the Line of Credit,
permanently reduce the Line of Credit Commitment Amount; provided that (1) any
such notice shall be received by Bank not later that five (5) business days
prior to the date of the reduction, (2) the maximum amount of all reductions may
not exceed $20,000,000 in the aggregate, (3) each reduction shall be in a
minimum amount of $5,000,000 and in increments of $1,000,000 in excess thereof,
(4) any reduction in the Line of Credit Commitment Amount shall reduce the
unused portion of the uncommitted accordion feature (described below) by an
equal amount, (5) Borrowers may not reduce the Line of Credit Commitment Amount
if, after giving effect thereto, the total principal outstanding under the Line
of Credit plus the aggregate face amount of outstanding Letters of Credit, plus
the aggregate amount of drafts drawn under or purporting to be drawn under
Letters of Credit that have been paid by Bank and for which Bank has not been
reimbursed would exceed the Line of Credit Commitment Amount, and (6) if the
Line of Credit Commitment Amount is to be reduced to an amount less than
$15,000,000, the sublimit for Letters of Credit as more particularly described
in Schedule DD shall not exceed an amount established by Bank. Borrowers shall
execute such documents as may be required by Bank in connection with, and prior
to, any such reductions of the Line of Credit Commitment Amount.

 

Uncommitted Accordion Feature. The Line of Credit includes an uncommitted
accordion feature permitting Borrowers to request increases in the Line of
Credit Commitment Amount by a maximum additional amount of up to $20,000,000 in
the aggregate (subject to reduction as provided above); provided that any such
request shall be in a minimum amount of $5,000,000 and in increments of
$1,000,000 in excess thereof. Such increases may be effected from time to time
after the date of this Agreement upon the written request of Borrowers, subject
to: (1) credit approval by Bank with respect to each such increase (for
avoidance of doubt, the accordion feature is uncommitted, therefore any
requested increase is subject to full underwriting and credit approval at the
time of Bank’s receipt of each such request for an increase by Borrower), (2)
payment of a non-refundable origination fee in the amount of 15 basis points of
the principal amount of each such increase, (3) such terms and conditions as may
be established by Bank in connection with each such increase, and (4) no Default
or Event of Default exists at the time of any such increase.

 

Non-Use Fee: Borrowers shall pay Bank a Non-Use Fee, quarterly in arrears on the
last day of each fiscal quarter, equal to the Applicable Rate per annum on the
average daily unused amount of the Line of Credit for each fiscal quarter
calculated on the basis of a year of 360 days for the actual number of days
elapsed.

 



2

 

Yield Protection. If at any time a change in any law or regulation (including
without limitation all rules, guidelines, or directives promulgated by Bank for
International Settlements, the Basel Committee on Banking Supervision or other
U.S. or foreign regulatory authorities pursuant thereto) or in the
interpretation thereof by any governmental authority having the authority to
interpret or enforce the same shall make it unlawful for Bank to make or
maintain the Loan under the terms of this Agreement, Bank shall have the right
to convert the applicable interest rate on the Loan to a rate based on the Prime
Rate. Similarly, should Bank incur increased costs or a reduction in the amounts
received or receivable on the Loan because of any change in any applicable law,
regulation, rule, guideline or order, including without limitation the
imposition, modification or applicability of any reserves, deposits or capital
adequacy then Borrowers shall pay to Bank within ten (10) business days of
demand, which demand shall contain the basis and calculations supporting such
demand, as may be required to compensate Bank for such increased costs or
reductions in amounts to be received hereunder. Each determination and
calculation made by Bank shall, absent manifest error, be binding and conclusive
on the parties hereto. All payments made by Borrowers hereunder or the other
Loan Documents shall be made free and clear and without deduction of any present
or future taxes, levies, imposts, charges or withholdings other than taxes based
on net income and franchise taxes imposed on Bank by the law of the jurisdiction
in which Bank is organized or transacting business.

 

The Line Note is sometimes referred to herein as the “Note” and shall include
all extensions, renewals, modifications and substitutions thereof.

 

Section 1 Conditions Precedent

 

Bank shall not be obligated to make any disbursement of loan proceeds until all
of the following conditions have been satisfied by proper evidence, execution,
and/or delivery to Bank of the following documents and items in addition to this
Agreement, all in form and substance satisfactory to Bank and Bank’s counsel in
their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if Borrower is an individual) of each
Borrower sufficient for Bank to verify the identity of such Borrower in
accordance with the USA Patriot Act. Borrowers shall notify Bank promptly of any
change in such information. In addition, Borrowers shall provide such
information about any other party as Bank shall request to allow Bank to
complete such due diligence as Bank shall deem appropriate.

Note: The Note duly executed by Borrowers.

Security Agreement(s): Security Agreement(s) (each a “Security Agreement” and
collectively, the “Security Agreements”) in which a Borrower and any other owner
(a “Debtor”) of any Collateral (as defined in Section 10 hereof) shall grant to
Bank a first priority security interest in the personal property specified
therein. If Bank has or will have a security interest in any Collateral which is
inferior to the security interest of another creditor, Borrowers must fully
disclose to Bank any and all prior security interests, and Bank must
specifically approve in writing any such security interest which will continue
during the term of the Loan.

Franchise Documents: Copies of franchise agreements.

UCC Financing Statements: Copies of UCC Financing Statements duly filed in a
Borrower’s or other owner’s state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the reasonable opinion of Bank
desirable, to perfect the security interests granted in the Security
Agreement(s), and certified copies of Information Requests identifying all
previous financing statements on record for a Borrower or other debtor, as
appropriate from all jurisdictions indicating that no security interest has
previously been granted in any of the Collateral described in the Security
Agreement(s), unless prior written approval has been given by Bank.

Commitment Fee: A commitment fee (or balance thereof) of $37,500.00 payable to
Bank on the date of execution of the Loan Documents.



3

 

Corporate Resolution: A Certificate of Corporate Resolutions signed by the
corporate secretary or other authorized officer containing resolutions duly
adopted by the Board of Directors of each of Corporate Borrower authorizing the
execution, delivery, and performance of the Loan Documents on or in a form
provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of each of Corporate Borrower, all filed with and certified by
the Secretary of State of the state of the such Corporate Borrower’s
incorporation.

By-Laws: A copy of the By-Laws of each Corporate Borrower, certified by the
Secretary of such Corporate Borrower as to their completeness and accuracy.

Certificate of Incumbency: A certificate of the Secretary or other authorized
officer of each Corporate Borrower certifying the names and true signatures of
the officers of each Corporate Borrower authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the state of each Borrower’s incorporation or
organization as to its existence or good standing and its charter documents on
file.

Opinion of Counsel: An opinion of counsel for Borrowers reasonably satisfactory
to Bank and Bank’s counsel and containing such opinions as are standard and
customary for transactions similar to the Loan.

Limited Liability Company Operating Agreement: A copy of each of LLC Borrower’s
Operating Agreement, certified by such LLC Borrower’s managers and/or members,
as applicable, as to its completeness and accuracy.

Declaration of Limited Liability Company: A declaration or resolution from each
of LLC Borrower’s’s manager(s) authorizing the execution, delivery, and
performance of the Loan Documents on a form provided by or acceptable to Bank.

Limited Liability Company Articles of Organization: A copy of the Articles of
Organization and all other organizational documents of each LLC Borrower, all
filed with and certified by the Secretary of State of the state of such LLC
Borrower’s organization.

Additional Documents: Receipt by Bank of other approvals, opinions, or documents
as Bank may reasonably request.

Fees, Expenses and Attorney’s Fees: Payment by Borrowers of all legal fees, lien
search costs (including pre-closing and post-closing searches), due diligence
costs, recording fees, appraisal fees, documentary stamps, intangible taxes, and
other costs incurred by Bank in connection with the making, documenting and
closing of the Loan.

Opening Loan Base Report: An opening Loan Base Report reflecting Availability
(on a pro forma basis, after giving effect to (i) the issuance of a letter of
credit to Chubb in the face amount of $9,759,534, (ii) advance(s) under the Line
of Credit in the amount of $9,000,000 to purchase stock of HQI in connection
with the proposed voluntary tender offer and (iii) the initial advance under the
Line of Credit in an amount approved by Bank to retire outstanding debt of
Borrowers and to pay costs and expenses of closing of the Line of Credit, after
application of excess cash of Borrower to the retirement of such debt) in an
amount of not less than 10% of the of the lesser of (a) the Collateral Loan
Value as determined by Bank from the opening Loan Base Report plus reserves
(including, but not limited to, the letter of credit exposure reserve)
established by Bank, or (b) the Line of Credit Commitment Amount.

Merger Documents and Other Financial Reports: An organizational chart as of the
first day of the Merger-Command and HQ; a pro forma Opening Balance Sheet (the
“Pro Forma Balance Sheet”); quarterly projections of (1) statements of cash
flows and balance sheets of Borrowers, on a consolidated basis, for the fiscal
quarters ending September 30, 2019 and December 31, 2019 and (2) income
statements of Borrowers, on a consolidated basis, for the fiscal quarters ending
September 30, 2019, December 31, 2019, March 31, 2020 and June 30, 2020; and
copies of the Merger Agreement and other merger documents.

 



4

 

2 Representations and Warranties

 

Each Borrower represents and warrants to Bank that:

 

2.01.     Financial Statements. The balance sheet of Borrower and its
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of Borrower and its subsidiaries, the accompanying footnotes together with the
accountant’s opinion thereon, and all other financial information previously
furnished to Bank, accurately, completely and fairly reflect the financial
condition of Borrower and its subsidiaries as of the dates thereof, including
all contingent liabilities of every type, and the financial condition of
Borrower and its subsidiaries as stated therein has not changed materially and
adversely since the date thereof. Each Borrower’s fiscal year end is December
31.

2.02.     Name, Capacity and Standing. Each Borrower’s exact legal name is
correctly stated in the initial paragraph of the Agreement. If a Borrower and
any of its subsidiaries, if any, is a corporation, general partnership, limited
partnership, limited liability partnership, or limited liability company, it is
duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, and are each duly authorized by their
board of directors, general partners or member/manager(s), respectively, to
enter into and perform the obligations under the Loan Documents.

2.03.     No Violation of Other Agreements. The execution and delivery of the
Loan Documents, and the performance by Borrowers, by any and all pledgors
(whether a Borrower or other owners of Collateral securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) thereunder will not
violate any provision, as applicable, of its articles of incorporation, by-laws,
articles of organization, operating agreement, agreement of partnership, limited
partnership or limited liability partnership, or, of any law, other agreement,
indenture, note, or other instrument binding upon any Borrower, or give cause
for the acceleration of any of the respective obligations of any Borrower.

2.04.     Authority. The execution, delivery and performance of this Agreement,
the Note and the other Loan Documents have been duly authorized by all necessary
and proper corporate or equivalent action. All authority from and approval by
any federal, state, or local governmental body, commission or agency necessary
to the making, validity, or enforceability of this Agreement and the other Loan
Documents has been obtained.

2.05.     Asset Ownership. Each Borrower and each Pledgor has good and
marketable title to all of the properties and assets reflected on the balance
sheets and financial statements furnished to Bank, and all such properties and
assets are free and clear of mortgages, deeds of trust, pledges, liens, security
interests, and all other encumbrances except as otherwise disclosed by such
financial statements or otherwise in writing.

2.06.     Discharge of Liens and Taxes. Each Borrower and its subsidiaries, if
any, have filed, paid, and/or discharged all taxes or other claims which may
become a lien on any of their respective properties or assets, excepting to the
extent that such items are being appropriately contested in good faith and for
which an adequate reserve (in an amount acceptable to Bank) for the payment
thereof is being maintained.

2.07.     Regulations U and X. None of the Loan proceeds shall be used directly
or indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

2.08.     ERISA. Each employee benefit plan, as defined by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), maintained by a
Borrower or by any subsidiary of a Borrower meets, as of the date hereof, the
minimum funding standards of Section 302 of ERISA, all applicable requirements
of ERISA and of the Internal Revenue Code of 1986, as amended, and no
“Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.



5

 

2.09.     Litigation. Any litigation to which a Borrower is a party, which if
adversely decided against such Borrower could result in such Borrower becoming
liable for damages, fees or costs in excess of $50,000 or injunctive or
non-monetary relief against such Borrower which could reasonably be expected to
result in economic loss to Borrower in an amount in excess of $100,000, is set
forth on Schedule 2.09, and there is no litigation (including litigation set
forth on Schedule 2.09) to which a Borrower is a party, which if adversely
decided against such Borrower, could have a material adverse effect in the
financial condition, business operations or prospects of such Borrower. There is
no claim, action, suit or proceeding pending, threatened or reasonably
anticipated before any court, commission, administrative agency, whether State
or Federal, or arbitration which will materially adversely affect the financial
condition, operations, properties, or business of a Borrower, its subsidiaries,
if any, or any Pledgor, or affect the ability of a Borrower or any Pledgor to
perform its obligations under the Loan Documents.

2.10.     Other Agreements. The representations and warranties made by each
Borrower to Bank in the other Loan Documents are true and correct in all
respects on the date hereof.

2.11.     Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of each Borrower and Pledgors
respectively, and are enforceable in accordance with their terms, except as may
be limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditors’ rights generally.

2.12.     Commercial Purpose. The Loan is not a “consumer transactions”, as
defined in the UCC, and none of the Collateral was or will be purchased or held
primarily for personal, family or household purposes.

2.13.     Foreign Assets Control Regulations. It is not in violation of (i) the
Trading with the Enemy Act (50 U.S.C. App. Sec. 1 et seq), as amended, (ii) any
of the foreign assets control regulations issued by the Office of Foreign Assets
Control of the United States Treasury Department (“OFAC”) and any executive
order related thereto, or (iii) the U.S. Patriot Act, and further that it (a) is
not subject to sanctions administered by OFAC or the U.S. Department of State or
(b) has not engaged in any dealing or transactions with, or is otherwise
associated with, any person subject to such sanctions.

2.14.     No Related Party Loans. There are no loans, extensions of credit, or
other financial accommodations (or commitments relating thereto) to directors,
officers, partners, members, shareholders, parent entities, subsidiaries or
affiliates of a Borrower outstanding on the date hereof, other than those
disclosed in financial statements of a Borrower delivered to Bank. As of the
consummation of the Merger-Command and HQ, there will be no loans, extensions of
credit, or other financial accommodations (or commitments relating thereto) to
directors, officers, partners, members, shareholders, parent entities,
subsidiaries or affiliates of a Borrower outstanding, other than those disclosed
in the Pro Forma Balance Sheet

2.15.     Benefit Received. Each Borrower will receive substantial direct and
indirect benefits and value as a result of the Loan advances made or to be made
with respect thereto.

2.16.     Survival of Representations and Warranties. Each Borrower agrees that
in extending loan advances, Bank is relying on all representations, warranties,
and covenants made by Borrowers in this Agreement or in any certificate or other
instrument delivered by any Borrower to Bank under this Agreement or the other
Loan Documents. Each Borrower further agrees that regardless of any
investigation made by Bank, all such representations, warranties and covenants
will survive the making of each advance under the Loan and delivery to Bank of
the Loan Documents, shall be continuing in nature, shall be deemed made and
reaffirmed by Borrowers at the time each advance is made, and shall remain in
full force and effect until such time as Borrowers’ indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
herein, whichever is the last to occur.

 



6

 

Section 3 Affirmative Covenants

 

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, each Borrower shall:

3.01.     Maintain Existence and Current Legal Form of Business. (a) Maintain
its existence and good standing in the state of its incorporation or
organization, except where the failure to maintain its good standing (i) shall
exists for a period of less than 30 days, (ii) shall not impact Borrower’s
ability to perform its obligations under the Loan Documents, and (iii) could not
reasonably expected to have a material adverse effect on the financial
condition, properties, or operations of Borrower, (b) maintain its current legal
form of business indicated above, and, (c), as applicable, qualify and remain
qualified as a foreign corporation, general partnership, limited partnership,
limited liability partnership or limited liability company in each jurisdiction
in which such qualification is required; provided, CF may be dissolved so long
as prior to such dissolution, Bank is provided written evidence acceptable to
Bank that the only assets owned by CF at the time of such dissolution will be
equity interests in HQLLC.

3.02.     Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of Borrower. If Borrower now or hereafter
maintains any business records in the possession of a third party, at the
request of Bank, Borrower shall notify such third party to permit Bank free
access to such records at all reasonable times and to provide Bank with copies
of any records it may request, all at Borrower’s expense. On an after September
30, 2019, Borrowers shall maintain their books and business records at 111
Springhall Drive, Goose Creek, South Carolina or such other location as approved
in writing by Bank, such approval not to be unreasonably withheld.

3.03.     Maintain Properties. Maintain, keep, and preserve all of its
properties (tangible and intangible) including the Collateral necessary or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

3.04.     Conduct of Business. Continue to engage in an efficient, prudent and
economical manner in a business of the same general type as now conducted.

3.05.     Maintain Insurance. Maintain fire and other risk insurance, public
liability insurance, and such other insurance as Bank may reasonably require
with respect to Borrower’s properties and operations, in form, amounts, and
coverages and with insurance companies acceptable to Bank. Borrower, upon
request of Bank, will deliver to Bank from time to time the policies or
certificates of insurance in form satisfactory to Bank, including stipulations
that coverages will not be cancelled or diminished without at least thirty (30)
days prior written notice to Bank. Each insurance policy also shall include an
endorsement (NY long form) providing that coverage in favor of Bank, as lender
loss payee, will not be impaired in any way by any act, omission or default of
Borrower or any other person. In connection with all policies covering the
Collateral, Borrower shall provide Bank with such Bank’s lender loss payee or
other endorsements as Bank may reasonably require, and shall furnish to Bank
upon request, reports on each existing insurance policy showing such information
as Bank may reasonably request, including without limitation the following: (1)
the name of the insurer; (2) the risks insured; (3) the amount of the policy;
(4) the properties and assets insured; (5) the current property values on the
basis of which insurance has been obtained, and the manner of determining those
values; and (6) the expiration date of the policy. In addition, upon request of
Bank (however not more often than once every two years); Bank may require that
an independent appraiser satisfactory to Bank determine, as applicable, the
actual cash value or replacement cost of any Collateral; provided, and for
avoidance of doubt, nothing in this sentence shall limit the number of “field
exams” Bank may require. The cost of such appraisal shall be paid by Borrower.
Should any or all of the Collateral become uninsured for any reason, Bank
without notice to Borrower, may, but shall not be obligated to, purchase
insurance covering the Collateral, and the amounts expended together with
interest thereon at the Default Rate, shall become immediately due and payable
to Bank. Borrower shall have ten (10) days after receipt of notice from Bank to
obtain replacement insurance on the Collateral satisfactory to Bank. Borrower’s
obligation to provide replacement coverage shall not be relieved by Bank
purchasing coverage.



7

 

3.06.     Comply With Laws. Comply in all respects with all laws, rules,
regulations, ordinances and orders applicable to each Borrower’s business,
operations and properties including without limitation, the Americans with
Disabilities Act, federal and state securities laws and regulations and rules
and regulations of any exchanges in which the equity interests of a Borrower is
traded, paying before the delinquency thereof all taxes, assessments, and
governmental charges imposed upon it or upon its income, profits or property,
and all Environmental Laws.

3.07.     Right of Inspection. Permit the officers and authorized agents of
Bank, at any reasonable time or times in Bank’s sole discretion, to examine and
make copies of the records and books of account of, to visit the properties of
any Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general, of such Borrower, and with
Borrower’s independent accountant as Bank deems necessary and proper.

3.08.     Reporting Requirements. Furnish to Bank:

Financial Statements: As soon as available and not more than forty-five (45)
days after the end of each quarter, balance sheets, statements of income, cash
flow, and retained earnings for the period ended and a statement of changes in
the financial position and quarterly Form 10-Q, all in reasonable detail, and
all prepared in accordance with GAAP consistently applied and certified as true
and correct by an officer, general partner or manager (or member(s)) of
Borrower, as appropriate.

Annual Financial Statements: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position and annual Form 10-K, all in reasonable detail, and
all prepared in accordance with GAAP consistently applied. The financial
statements must be of the following quality or better: Audited.

Loan Base Report: As provided and/or required in accordance with Schedule DD a
Loan Base Report in a form acceptable to Bank signed by the president, chief
financial officer, general partner, or manager (or members), or other authorized
officer of Borrower, as appropriate.

Officer’s Compliance Certificate: An Officer’s Compliance Certificate (“OCC”)
with respect to (a) Borrower’s compliance with the Affirmative, Financial and
Negative Covenants set forth in Sections 3, 5, and 6 of this Agreement, and (b)
the calculation of Net Lendable Collateral and the Applicable Rate. The OCC will
be in the form of Schedule EE or other form acceptable to Bank, properly
executed by an authorized officer of Borrower, including calculations to support
all Financial Covenants, and set forth any corrective action taken or proposed
to be taken with respect to any Default or Event of Default under such
covenants. The OCC shall be provided by Borrower with the quarterly Financial
Statements (except for the last quarterly Financial Statement in a fiscal year)
and with the Annual Financial Statements, and the OCC with respect only to the
calculation of Net Lendable Collateral and the Applicable Rate (and not with
respect to Borrower’s compliance with the Affirmative, Financial and Negative
Covenants set forth in Sections 3, 5, and 6 of this Agreement) as of the end of
each fiscal year shall be provided by Borrower within forty-five (45) days after
the end of each fiscal year.

Notice of Litigation: Promptly after the receipt by a Borrower, notice of any
complaint, action, suit or proceeding before any court or administrative agency
or body of any type which, if determined adversely, could have a material
adverse effect on the financial condition, properties, or operations of a
Borrower, as applicable.

Tax Returns: If requested by Bank, as soon as available each year, complete
copies of all federal tax returns (including all Schedules thereto) filed by
Borrower or if an extension is filed, a copy of the extension upon filing by
Borrower.

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if Borrower is an individual) of Borrower
sufficient for Bank to verify the identity of Borrower in accordance with the
USA Patriot Act. Borrower shall notify Bank promptly of any change in such
information.



8

 

Public Reporting Information: Promptly when available, copies of each annual
report, proxy, or financial statement sent to stockholders of any Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which any Borrower may file or be required to file with the SEC or
with any national securities exchange, together with copies of any notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Borrower.

Other Information: Such other information as set forth in Schedule DD and as
Bank otherwise may from time to time reasonably request, including, but not
limited to, copies of all franchise agreements with its franchisees and
originals or copies of documents related to Franchisee Loans.

3.09.       Deposit Accounts. Maintain substantially all of its demand
deposit/operating accounts with Bank and establish and maintain all treasury
management services and deposit accounts specified by Bank for the
administration of the Loan, all at Borrowers’ expense.

3.10.       Appraisal(s). If required by Bank, furnish at Borrowers’ expense an
independent appraisal or update by an appraiser satisfactory to Bank of the
market value of any real or personal property Collateral securing the Loan,
subject to any limitations expressly set forth in the Loan Documents.

3.11.       Affirmative Covenants from other Loan Documents. Comply with all
affirmative covenants contained in any other Loan Documents which are hereby
incorporated by reference herein.

3.12.       Management. Maintain Richard F. Hermanns as its Chief Executive
Officer.

3.13.       Merchant Services Account(s). Establish and maintain each Borrower’s
merchant services account(s) with Bank.

3.14       Additional Borrowers. Within thirty (30) days after the written
request of Bank and at Borrowers’ expense, cause any direct or indirect
subsidiary of a Borrower to become a co-borrower under the Line of Credit and to
execute and deliver to Bank substantially the same Loan Documents and other
diligence documents delivered by Borrowers to Bank in connection with the Loan.
In connection with the foregoing, each Borrower shall execute and deliver to
Bank such documents and opinions as reasonably requested by Bank. For purposes
of this Section and for avoidance of all doubt, “subsidiary” of a Borrower means
a corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the shares of the voting equity interest
is at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Borrower, provided, however, that “subsidiary” shall not include any
franchisee of any Borrower that is owned directly or indirectly by any
shareholder of HQI and is not owned directly or indirectly by any Borrower.



9

 

3.15       Merger-Command and HQ; USA Patriot Act Matters. (a) Within three
business day after the date of this Agreement, cause the Merger-Command and HQ
to be consummated, in all material respects, with the terms of the Merger
Agreement and to deliver to Bank copies, including filed copies as applicable,
of all documents related to the Merger-Command and HQ. Notwithstanding anything
to the contrary contained in the Loan Documents, the following matters occurring
in connection with the consummation of the Merger-Command and HQ shall not
violate the terms of the Loan Document: (1) HQI converting to a Delaware
corporation and changing its name to HireQuest, Inc.; (2) Hire Quest Holdings,
LLC merging into CCNI One, Inc., (3) CCNI One, Inc. merging into CF, (4) the
conversion of the equity interest in Hire Quest Holdings, LLC to shares of stock
in HQI and (5) any other Permtted Transfers or any other transction or
occurrence contemplated by the Merger Agreement not involving the transfer of
Accounts, in each case as set forth in the Merger Agreement. For avoidance of
all doubt, all obligations of each Borrower under the Loan Documents shall
survive the closing of the Merger-Command and HQ. Borrower shall cause the
Disposition described in clause (3) of the definition of “Permitted Transfers”
to occur no later than 1 business day of the consummation of the Merger-Command
and HQ, and (b) without limiting the generality of any other provisions in the
Loan Documents related to USA Patriot Act and similar matters, within 30 days
after the date of this Agreement, deliver to Bank information or documentation
in form and content acceptable to Bank, including but not limited to the legal
name, address, tax identification number, driver’s license, and date of birth
(if Borrower is an individual) of each Borrower sufficient for Bank to verify
the identity of such Borrower in accordance with the USA Patriot Act. In
addition, Borrowers shall notify Bank promptly of any change in such information
and shall provide such information about any other party as Bank shall request
to allow Bank to complete such due diligence as Bank shall deem appropriate.

 

Section 4 [Reserved].

 

Section 5 Financial Covenants

 

Each Borrower covenants and agrees that from the date hereof until payment in
full of the Loan and the performance of all obligations under the Loan
Documents, it shall at all times maintain the following financial covenants and
ratios all in accordance with GAAP unless otherwise specified:

 

Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio of not less than 1.10
to 1.00. The Fixed Charge Coverage Ratio is defined as the ratio of (i) EBITDAR
minus dividends, distributions, withdrawals by owners, unfunded capital
expenditures, cash taxes paid and any non-operating income (such as, but not
limited to, capital gains and interest income from the sale of franchises) as
determined by Bank in its sole discretion, divided by (ii) the sum of interest
expense, the prior period’s current portion of long-term debt and capital
leases, lease expense and rent expense minus amortization of capitalized debt
expense, to the extent it is included in interest expense. EBITDAR means the sum
of net income, interest expense, income taxes, depreciation, amortization, lease
expense and rent expense.

 

This covenant will be tested quarterly, on a rolling four quarter basis,
commencing with the four quarter period ending September 30, 2020 and using the
results of Borrowers set forth in (a) Borrowers’ internally prepared financial
statements for each four quarter period ending as of the end of each of the
first three fiscal quarters of each fiscal year of Borrowers, and (b) Borrowers’
audited annual financial statements for each four quarter period ending as of
the end of each fiscal year of Borrowers.

 



10

 

Section 6 Negative Covenants

 

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations under the Loan
Documents, such Borrower shall not, without the prior written consent of Bank:

6.01.     Liens. Create, incur, assume, or suffer to exist any lien or security
interest upon or in any Collateral, any of Borrower’s other properties, or the
properties of any Pledgor securing payment of the Loan, whether now owned or
hereafter acquired, except Permitted Liens.

6.02.     Debt. Incur, assume, or suffer to exist any debt, except:

(a)           Debt to Bank;

(b)           Debt outstanding on the date hereof and shown on the most recent
financial statements submitted to Bank;

(c)           Accounts payable to trade creditors incurred in the ordinary
course of business;

(d)           Debt secured by purchase money security interests only in the
property or assets acquired; and

(e)           Additional, unsecured debt not to exceed $1,000,000.00 in the
aggregate for Borrowers, as a whole, at any time.

6.03.     [Reserved].

6.04.     Change of Legal Form of Business; Purchase of Assets. Become a party
to a merger or acquisition, or change a Borrower’s name or the legal form of a
Borrower’s business as shown above, whether by merger, consolidation, conversion
or otherwise, or purchase all or substantially all of the assets or business of
any Person or change its fiscal year end.

6.05.     [Reserved].

6.06.     [Reserved].

6.07.     [Reserved].

6.08.     Guaranties. Assume, guarantee, endorse, or otherwise be or become
directly or contingently liable for obligations of any Person, except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

6.09.     Loans and Advances. Make any loans or advances to any Person, except
for Franchisee Loans.

6.10.     Disposition of Assets. Sell, lease, or otherwise dispose of any of its
assets or properties except in the ordinary and usual course of its business and
except for Permitted Transfers; provided, and for the avoidance of all doubt and
notwithstanding anything to the contrary contained in any Security Agreement, if
the transferee in a Permitted Transfer is a Borrower and the assets being
transferred in such Permitted Transfer are part of the Collateral prior to such
Permitted Transfer, a security interest in favor of Bank to secure the Loan
automatically shall attach to such assets being transferred upon the
consummation of such Permitted Transfer pursuant to the Security Agreement
executed by such transferee Borrower.

6.11.     Change of Control. Permit a Change of Control to occur.

6.12.     Negative Covenants from Loan Documents. Violate any negative covenants
contained in any Loan Document which are hereby incorporated by reference
herein.

6.13.     Transactions with Affiliates. Directly or indirectly, sell, lease,
transfer, or otherwise dispose of any of its property to, or purchase any
property from, or enter into any contract, agreement, understanding, loan,
advance, guarantee or transaction (including the rendering of services) with or
for the benefit of, any Affiliate (each of the foregoing, an “Affiliate
Transaction”), unless such Affiliate Transaction or series of Affiliate
Transactions is (a) (i) in the best interest of Borrower and (ii) on terms that
are no less favorable to Borrower than those that would have been obtained in a
comparable arm’s-length transaction by Borrower with a person that is not an
Affiliate or (B) a Permitted Transfer. For purposes of this section, “Affiliate”
shall mean any Borrower, any relative of any Borrower, or of an entity which is
a parent, subsidiary or any person or entity controlled by, or under the common
control of, any Borrower or any Borrower’s parent or subsidiary.

 



11

 

Section 7 Hazardous Substances and Compliance with Environmental Laws

 

7.01.        Investigation. Each Borrower hereby certifies that it has exercised
due diligence to ascertain whether its real property is or has been affected by
the presence of asbestos, oil, petroleum or other hydrocarbons, urea
formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances,
or other hazardous materials, as defined in applicable Environmental Laws
(collectively, “Hazardous Substances”). Each Borrower represents and warrants
that, to its actual knowledge, there are no Hazardous Substances contaminating
its real property, nor have any such materials been released on or stored on or
improperly disposed of on its real property during its ownership, occupancy or
operation thereof except in strict compliance with Environmental Laws and any
applicable permits. Each Borrower hereby agrees that, except in strict
compliance with applicable Environmental Laws, it shall not knowingly permit any
release, storage or contamination of its properties as long as any indebtedness
or obligations to Bank under the Loan Documents remains unpaid or unfulfilled.
In addition, Borrower does not have or use any underground storage tanks on any
of its real property, which is not registered with the appropriate Federal
and/or State agencies and which are not properly equipped and maintained in
accordance with all Environmental Laws. If requested by Bank, Borrower shall
provide Bank with all necessary and reasonable assistance required for purposes
of determining the existence of Hazardous Substances on any real property owned
by a Borrower, including allowing Bank access to such real property, to
Borrower’s employees having knowledge of, and to its files and records within
Borrower’s control relating to the existence, storage, or release of Hazardous
Substances on such real property.

7.02.        Compliance. Each Borrower agrees to comply with all applicable
Environmental Laws, including, without limitation, all those relating to
Hazardous Substances. Each Borrower further agrees to provide Bank, and all
appropriate Federal and State authorities, with immediate notice in writing of
any release of Hazardous Substances on its real property and to pursue
diligently to completion all appropriate and/or required remedial action in the
event of such release. In addition, each Borrower shall within fifteen (15) days
after receipt thereof, provide Bank with a complete copy of any notice, summons,
lien, citation, letter or other communication from any governmental agency
concerning any action or omission of such Borrower in connection with any
environmental activity or issue.

7.03.        Indemnity: Borrowers, jointy and severally, agree to indemnify and
hold Bank harmless from any and all loss or liability arising out of any
violation of the representations, covenants, and obligations contained in this
Section 7.

 

Section 8 Events of Default

 

The following shall constitute “Events of Default”:

 

8.01.        Any Borrower fails (a) to make payment of any installment of (ii)
interest on the Note within 3 days after the same becomes due, or (i) principal
on the Note when due, or (b) to pay any fee or other amount payable under any of
the Loan Documents within 3 days after the same becomes due.

8.02.        Any representation or warranty made by any Borrower in the Loan
Documents proves to be false or misleading in any material respect when made.

8.03.        Any report, certificate, financial statement, or other document
furnished by or on behalf of any Borrower or any Pledgor prior to the execution
of or pursuant to the terms of this Agreement proves to be false, incomplete or
misleading in any material respect when delivered or made.

8.04.        The default by any Borrower in the payment or performance of any
other loan, line of credit, indenture, mortgage instrument, security agreement
or other agreement with Bank or with another creditor or Person that may
materially affect any Borrower’s property or ability to perform their respective
obligations under this Agreement or the other Loan Documents.



12

 

8.05.        (a) The breach by any Borrower or any Pledgor of any covenant,
condition, or agreement made in (i) Sections 3.01(a), 3.01(b), 3.07, 3.08
(Notice of Litigation, Notice of Default and USA Patriot Act Verification
Information subsections only), 3.09, 3.12, 3.15, 5 or 6 of this Agreement, (ii)
Sections DD.02(e), DD.05, DD.09(b), DD.09(i) or DD.09(j) of Schedule DD attached
to this Agreement, or (iii) Sections 4.5, 4.9 or 6 of any of the Security
Agreements executed by Borrower or Pledgor to secure the Loan; or (b) the breach
by any Borrower of any covenant, condition, or agreement made under any of the
Loan Documents to which it is a party (not specified in Section 8.05(a) or
elsewhere in this Section 8) and such breach continues for 10 days after the
earlier of the date on which (i) any chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller
or manager of any Borrower has knowledge thereof, or (ii) any Borrower receives
written notice thereof from Bank; provided, however, that the opportunity to
cure pursuant to this clause (b) shall not apply if (A) the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by Borrower, or (B) an Event of Default (or cure pursuant to this clause (b))
has occurred within the preceding 12 months with respect to a breach of the same
section of this Agreement or other Loan Document.

8.06.        (a) The appointment of a custodian for or take possession of any or
all of the assets of any Borrower; (b) any Borrower either voluntarily or
involuntarily becomes subject to (i) any insolvency proceeding, including
becoming a debtor under the United States Bankruptcy Code, (ii) any proceeding
to dissolve any Borrower, (iii) any proceeding to have a receiver appointed;
provided, if any of the foregoing matters in this clause (b) is an involuntary
proceeding, such involuntary proceeding continues undischarged or unstayed for
30 days; (c) any Borrower makes an assignment for the benefit of creditors; or
(d) there is an attachment, execution, or other judicial seizure of all or any
portion of any Borrower’s assets, including an action or proceeding to seize any
Collateral or any funds on deposit with Bank, and such seizure is not discharged
within 30 days.

8.07.        A final judgment for the payment of money is rendered against any
Borrower which is not covered by insurance and remains undischarged for a period
of 30 days unless such judgment or execution thereon is effectively stayed.

8.08.        The death of, or termination of existence of, or dissolution of,
any Borrower or any Pledgor, except for the dissolution of CF in accordance and
compliance with Section 3.01 of this Agreement.

8.09.        Bank determines that any Borrower has suffered a material adverse
change in its financial condition or its business operations.

8.10.        (a) Any lien or security interest in the Collateral terminates,
fails for any reason to have the priority agreed to by Bank on the date granted,
or becomes unenforceable, unperfected or invalid for any reason, (b) the
Collateral fails to be insured as required herein, including after giving effect
to Section 8.05, or (c) the market value of the Collateral (other than Accounts)
declines below the value anticipated or required in connection with the Loan and
Borrower has not replaced such Collateral (other than Accounts) with Collateral
having a market value of at least the value anticipated or required in
connection with the Loan within 10 days after written demand by Bank.

8.11.        Any Borrower defaults under any Hedge Agreement, as defined in
Section 10.01.

8.12.        Any Borrower asserts for any reason that this Agreement or any
provision hereof or any other Loan Document is invalid or unenforceable.

8.13.        Any Borrower or any officer, director or owner of 20% or more of
the outstanding ownership interests of any Borrower, be indicted for a felony
offense under state or federal law, including without limitation any violation
of any anti-money laundering, bribery, OFAC or bank fraud, or any Borrower
employs an executive officer or manager, or elect a director, who has been
convicted of any such felony offense, or any Person becomes an owner of 20% or
more of the outstanding ownership interests of any Borrower who has been
indicted or convicted of any such felony offense.

8.14.       Default by any Borrower under any lease or contract with a landlord
or other third party owner of real property where any Collateral is located and
such default is not cured within 10 days.

 



13

 

Section 9 Remedies Upon Default

 

Upon the occurrence of any of the above Events of Default, Bank may at any time
thereafter, at its option, take any or all of the following actions, at the same
or at different times:

9.01. Declare the outstanding balance(s) of the Note to be immediately due and
payable, both as to principal and interest, late fees, and all other
amounts/expenditures without presentment, demand, protest, or further notice of
any kind, all of which are hereby expressly waived by each Borrower, and such
balance(s) shall accrue interest at the Default Rate as provided herein until
paid in full;

9.02. Require any Borrower to pledge additional collateral to Bank from such
Borrower’s assets and properties to secure the Loan, the acceptability and
sufficiency of such collateral to be determined in Bank’s sole discretion;

9.03. Take immediate possession of and/or foreclose upon any or all Collateral
which may be granted to Bank as security for the indebtedness and obligations of
any Borrower under the Loan Documents;

9.04. Exercise any and all other rights and remedies available to Bank under the
terms of the Loan Documents and applicable law;

9.05. Any obligation of Bank to advance funds to a Borrower or any other Person
under the terms of under the Loan Documents and all other obligations, if any,
of Bank under the Loan Documents shall immediately cease and terminate unless
and until Bank shall reinstate such obligation in writing.

 

Section 10 Miscellaneous Provisions

 

10.01. Definitions.

“Applicable Rate” shall mean, for any day, the rate per annum set forth below
opposite the applicable Tier then in effect (based on the Net Lendable
Collateral), it being understood that the Applicable Rate for (1) the Loan shall
be the percentage set forth under the column “Applicable Margin”, (2) the
Non-Use Fee shall be the percentage set forth under the column “Non-Use Fee”,
and (3) the letter of credit fee shall be the percentage set forth under the
column “Letter of Credit Fee”:

 

 

  Net Lendable Collateral Applicable Margin Non-Use Fee Letter of Credit Fee
Tier I >$10,000,000 1.25% 0.125% 0.75% Tier II $3,000,000-$10,000,000 1.50%
0.185% 1.00% Tier III < $3,000,000 1.75% 0.250% 1.25%

 



14

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Net Lendable Collateral shall become effective (A) with respect to the
Applicable Margin, on the first business day immediately following the date an
OCC is delivered pursuant to Section 3.08; provided, if an OCC is not timely
delivered in strict accordance with Section 3.08, the Applicable Margin shall be
as set forth in Tier III from the date such OCC was required to be delivered
until the first business day immediately following the date on which such OCC is
delivered, and (B) with respect to the Non-Use Fee and the Letter of Credit Fee,
as of the first day of the fiscal quarter in which an OCC is delivered pursuant
to Section 3.08 (by way of example and for avoidance of doubt, for purposes of
calculating the Non-Use Fee and the Letter of Credit Fee due as of any June 30,
the Applicable Rate for the fiscal quarter ending June 30 is the Applicable Rate
based on the Net Lendable Collateral as of the immediately preceding March 31
and disclosed on the OCC delivered on or prior to the May 15 following such
March 31). Notwithstanding anything to the contrary contained in this
definition, (a) if, as a result of any restatement of or other adjustment to the
financial statements of Borrowers or for any other reason, Borrowers or Bank
determine that (i) the Net Lendable Collateral as of any applicable date was
inaccurate and (ii) a proper calculation of the Net Lendable Collateral would
have resulted in higher pricing for such period, Borrowers shall immediately and
retroactively be obligated to pay to Bank, promptly on demand by Bank (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to a Borrower under the Bankruptcy Code of the United States, automatically and
without further action by Bank), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period, and (b) the initial Applicable
Rate shall be set forth in Tier II until adjusted as provided above. Any
adjustment in the Applicable Rate shall be applicable to all outstanding
advances under the Loan, Non-Used Fee and letters of credit then existing or
subsequently made, issued or calculated.

“Availability” shall have the meaning as provided and/or determined in
accordance with Schedule DD.

“Change of Control” shall mean the HQ Board Members cease to be the majority of
members of the board of directors of HQI.

“Collateral” shall mean all property and assets granted as collateral security
for the Loan, whether real or personal property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, security deed, deed of trust, assignment,
pledge, crop pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

“Collateral Loan Value” shall have the meaning as provided and/or determined in
accordance with Schedule DD.

“Default” shall mean any condition, act, or event that, with the giving of any
notice, the passage of time, or both, would be an Event of Default

“Default Rate” shall mean a rate of interest as set forth in the Promissory Note
(not to exceed the legal maximum rate) from and after the date of an Event of
Default hereunder which shall apply, in Bank’s sole discretion, to all amounts
owing, on such date, calculated on the basis of the actual number of days
elapsed over a year consisting of 360 days.

“Disposition” means the sale, transfer, license, lease or other disposition of
any property, excluding Accounts, by any Borrower (or the granting of any option
or other right to do any of the foregoing).

“Environmental Laws” shall mean all federal and state laws and regulations which
affect or may affect the real property of any Borrower, including without
limitation the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and Recovery
Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), and
all applicable environmental laws and regulations of the State of South
Carolina, as such laws or regulations have been amended or may be amended.

“Flex Mode” shall mean each period of time commencing on the first day of a
calendar month after the principal balance outstanding under the Line of Credit
has been equal to or less than $5,000,000 for 3 consecutive calendar months
(excluding any days prior to the date of this Agreement) and ending on the first
day after any such commencement on which the principal balance outstanding under
the Line of Credit exceeds $5,000,000.



15

 

“Franchisee Loans” shall mean loans made by Borrower to a franchisee of Borrower
in the ordinary course of business (1) generally in the amount of up to $100,000
to finance the operations of such franchisee, and (2) in the amount of up to
$1,000,000 to finance the purchase by such franchisee of the franchise business.

“Hedge Agreement” shall mean an agreement between any Borrower and Bank, now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity, equity swap or other Swap Obligation, cap floor, collar, spot or
forward foreign exchange transaction, currency swap, cross-currency rate swap,
currency option or any similar transaction or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging any
Borrower’s exposure to fluctuations in interest or exchange rates, loan, credit,
exchange, security or currency valuations or currency prices.

“HQ Board Members” shall mean members of the board of directors of HQI initially
appointed by HQI and any subquent members of the board of directorsof HQI
endorsed by Richard Hermanns.

“Line of Credit Commitment Amount” shall have the meaning as provided and/or
determined in accordance with Schedule DD.

“Loan Documents” shall mean this Agreement including any Schedule attached
hereto, the Note, the Security Agreement(s), all UCC Financing Statements, and
all other documents, certificates, and instruments executed in connection
therewith, and all renewals, extensions, modifications, substitutions, and
restatements thereof and therefore.

“Merger-Command and HQ” shall mean the merger and other transactions
contemplated by the Merger Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of April 8, 2019 among Hire Quest Holdings, LLC, HQI, CCNI One, Inc., CF and
Richard Hermanns, as the representative of the members of Hire Quest Holdings,
LLC.

“Net Lendable Collateral” shall mean, as of the date of determination,
Collateral Loan Value reduced by the principal balance outstanding under the
Line of Credit plus unrestricted and unencumbered cash of Borrowers.

“Permitted Liens” shall mean (1) liens and security interest securing any
indebtedness owed by any Borrower to Bank; (2) liens for taxes, assessments, or
similar charges either not yet due or being contested in good faith and for
which appropriate reserves are maintained; (3) liens of materialmen, mechanics,
warehousemen, or carriers, or other like liens arising in the ordinary course of
business and securing obligations which are not yet delinquent; (4) purchase
money liens or purchase money security interests upon or in any property
acquired or held by any Borrower in the ordinary course of business to secure
indebtedness outstanding on the date of this Agreement or permitted to be
incurred under Section 6.02; (5) liens and security interests which, as of the
date of this Agreement, have been disclosed to and approved by Bank in writing;
and (6) those liens and security interests which in the aggregate constitute an
immaterial and insignificant monetary amount with respect to the net value of a
Borrower’s assets.

“Permitted Transfers” shall mean (1) any Disposition (A) made by a Borrower in
connection with the sale of franchises by such Borrower, (B) that do not
interfere in any material respect with the business of each Borrower, (C) so
long as no Default or Event of Default then-exists, and (D) the consideration
paid to such Borrower in connection therewith is cash, branch office assets or
promissory notes evidencing Franchisee Loans in an amount equal to fair market
value of the property subject to such Disposition, (2) prior to the consummation
of the Merger-Command HQ, the transfer of Accounts in the face amount not to
exceed $3,000,000 made by HQLLC to Hire Quest Financial, LLC (the “Transferred
Accounts”) in satisfaction of certain obligations owed by HQLLC to Hire Quest
Financial, LLC, (3) in connection with the consummation of the Merger-Command
HQ, the Disposition of certain promissory notes evidencing Franchisee Loans (the
“Transferred Notes”) to Hire Quest Financial, LLC in exchange for the
Transferred Accounts and cash in an aggregrate amount not less than the
principal amout of the Transferred Notes,(4) Dispositions contemplated by
Section 5.21 of the Merger Agreement such that Hire Quest Holdings, LLC’s Net
Tangible Assets (as defined in the Merger Agreement) equals at least the Target
Net Tangible Assets (as defined in the Merger Agreement), (5) any other
Dispositions described in or required by the Merger Agreement, and (6) any
transfer of assets among Borrowers which occurs within six months following the
consummation of the the Merger- Command and HQ.



16

 

“Person” shall mean an individual, general or limited partnership, corporation,
trust, unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

“Prime Rate” shall mean the rate of interest per annum announced by Bank from
time to time and adopted as its Prime Rate, which is one of several rate indexes
employed by Bank when extending credit, and may not necessarily be Bank’s lowest
lending rate.

“UCC” shall mean the Uniform Commercial Code as adopted in the State of South
Carolina and amended from time to time.

10.02.       Additional Terms. Additional terms, conditions and covenants of
this Agreement are described in Schedule DD, or other schedule attached hereto,
the terms of which are incorporated herein by reference.

10.03        Past Due Payments. Bank may, at its sole discretion, effect payment
of any sums past due under the Note and any fees or reimbursable expenses due by
debiting a Borrower’s operating or other deposit account maintained with Bank.

10.04.       Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

10.05.       Applicable Law; Assignment. The Loan Documents shall be construed
in accordance with and governed by the laws of the State of South Carolina, and
shall bind each Borrower’s heirs, personal representatives, successors and
assigns and inure to the benefit of Bank’s successors and assigns. The Loan
Documents may not be assigned by any Borrower without the prior written consent
of Bank, which may be withheld in its sole discretion.

10.06.       Waiver. Neither the failure nor any delay on the part of Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law. A waiver by Bank of a provision of this Agreement
shall not prejudice or constitute a waiver of Bank’s right otherwise to demand
strict compliance with that provision or any other provision of this Agreement.
No prior waiver by Bank, nor any course of dealing between Bank and any Borrower
shall constitute a waiver of any of Bank’s rights or of any of a Borrower’s
obligations as to any future transaction. Whenever the consent of Bank is
required under this Agreement, the granting of such consent by Bank in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Bank.

10.07.       Joint and Several Obligations. The obligations of Borrowers
hereunder and under the other Loan Documents are joint and several.
Notwithstanding any payment by any Borrower hereunder or any set-off or
application of funds of any Borrower no Borrower shall be entitled to be
subrogated to any of the rights of Bank against any other Borrower or any
collateral security or guaranty or right of setoff held by Bank for the payment
of the obligations, nor shall any Borrower seek or be entitled to see any
contribution or reimbursement from any other Borrower in respect of payments
made by such Borrower hereunder, until all of the obligations are paid in full.
If any amount shall be paid to any Borrower on account of such subrogation
rights at any time when all of the obligations shall not have been paid in full,
such amount shall be held by such party in trust for Bank, segregated from other
funds, and shall forthwith upon receipt, be turned over to Bank in the exact
form received by such party (duly indorsed by such party , if required), to be
applied against the obligations, whether matured or unmatured, in such order
Bank may determine.

10.08        Modification. Except for those provisions which are subject to
amendment by notice from Bank, no modification, amendment, or waiver of any
provision of any of the Loan Documents shall be effective unless in writing and
signed by Borrowers and Bank.



17

 

10.09. Payment Amount Adjustment. In the event that any Loan referenced herein
has a fixed payment with a variable (floating) interest rate and, as a result of
an increase in such interest rate, accruals of interest are not fully paid,
Bank, in its sole discretion, may at any time adjust Borrower’s fixed payment
amount(s) to prevent the amount of interest accrued in a given period exceeding
the periodic payment amount or to cause the affected Loan to be repaid within
the same period of time as originally agreed upon.

10.10. Stamps and Other Fees. Borrowers shall pay all federal or state stamp and
recording taxes, or other fees or charges, if any are payable or are determined
to be payable by reason of the execution, delivery, or issuance of the Loan
Documents or any security granted to Bank; and Borrowers agree to indemnify and
hold harmless Bank against any and all liability in respect thereof. Such taxes,
fees and charges shall be payable on demand, shall accrue interest at the
default rate set forth in the Note following demand and shall be secured by the
security documents executed by any Borrower or any Pledgor. Borrowers expressly
certify that Loan Documents are being executed by Borrowers in a state other
than the State of Florida and are being delivered by Borrowers to Bank in the
State of South Carolina.

10.11. Attorneys’ Fees. Borrowers, jointly and severally, agree to pay all
reasonable attorneys’ fees incurred by Bank in connection with any modification,
renewal, extension or restatement of the terms of the Loan Documents or in
connection with any request by any Borrower for a payoff of the Loan and/or
payoff letter. In the event any Borrower or any Pledgor shall default in any of
its obligations in this Agreement or in any Loan Document and Bank finds it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of any Borrower to Bank, to enforce the terms and provisions of
the Loan Documents, to modify the Loan Documents, or in the event Bank
voluntarily or otherwise should become a party to any suit or legal proceeding
(including a proceeding conducted under the Bankruptcy Code), Borrowers, jointly
and severally, agree to pay all reasonable attorneys’ fees incurred by Bank and
all related costs of collection or enforcement that may be incurred by Bank.
Borrowers shall be liable jointly and severally for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced.

10.12. Bank Making Required Payments. In the event any Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which any
Borrower is, under any of the terms hereof or of any Loan Documents, required to
pay, or fail to keep any of the properties and assets constituting Collateral
free from new security interests, liens, or encumbrances, except as permitted
herein, Bank may at its election make expenditures for any or all such purposes
and the amounts expended together with interest thereon at the Default Rate,
shall become immediately due and payable to Bank, and shall have benefit of and
be secured by the Collateral; provided, however, Bank shall be under no duty or
obligation to make any such payments or expenditures.

10.13. Right of Offset. Any indebtedness owing from Bank to any Borrower may be
set off and applied by Bank on any indebtedness or liability of any Borrower to
Bank at any time and from time to time after maturity, whether by acceleration
or otherwise, and without demand or notice to Borrowers.

10.14. UCC Authorization. Each Borrower authorizes Bank to file such UCC
Financing Statements describing the Collateral, together with amendments and
continuation statements with respect thereto, in any location deemed necessary
and appropriate by Bank.

10.15. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or restatement of any terms of the Note
and the other Loan Documents not prohibited by applicable law.

10.16. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note, security document(s) or any
schedule attached hereto, the provisions of such Note, security document(s) or
any Schedule attached hereto, as appropriate, shall take priority over any
provisions in this Agreement.

10.17. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to BB&T
addressed to the Market President or any Vice President of Bank at its offices
in Charleston, South Carolina, and to the Chief Executive Officer and General
Counsel of HQI at its offices at 111 Springhall Drive, Goose Creek, South
Carolina 29445, or when sent by certified mail and return receipt requested or
by recognized courier; provided however, compliance with any method of notice
provided in any Schedule shall be deemed compliance with the requirements of
this Section. Unless otherwise required by law, if there is more than one
Borrower, any notice given by Bank to any Borrower shall be deemed to be notice
given to all Borrowers.



18

 

10.18. Consent to Jurisdiction. Borrowers hereby irrevocably agree that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in any state of Federal courth in South Carolina, or in such other
appropriate court and venue as Bank may choose in its sole discretion. Borrowers
consent to the jurisdiction of such courts and waive any objection relating to
the basis for personal or in rem jurisdiction or to venue which a Borrower may
now or hereafter have in any such legal action or proceedings.

10.19. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. Signature pages may
be exchanged by facsimile or electronic mail and each party hereto agrees to be
bound by its facsimile or PDF signature.

10.20. Entire Agreement. The Loan Documents embody the entire agreement among
Borrowers and Bank with respect to the Loan, and there are no oral or parole
agreements existing between Bank and a Borrower with respect to the Loan which
are not expressly set forth in the Loan Documents.

10.21. Indemnity. Borrowers hereby jointly and severally agree to indemnify and
hold Bank, its affiliates, their successors and assigns and their respective
directors, officers, employees and shareholders harmless from and against, any
loss, damage, lawsuit, proceeding, judgment, cost, penalty, expense (including
all reasonable in-house and outside attorneys’ fees, whether or not suit is
brought, accountants’ fees and/or consultants’ fees) or liability whatsoever
arising from or otherwise relating to the closing, disbursement, administration
or repayment of the Loan, including without limitation: (i) a Borrower’s failure
to comply with the terms of this Agreement and the other Loan Documents (ii) the
breach of any representation or warranty made to Bank in this Agreement or in
any other Loan Documents now or hereafter executed in connection with the Loan;
(iii) the violation of any covenant or agreement contained in this Agreement or
any of the other Loan Documents; provided, however, that the foregoing
indemnification shall not be deemed to cover any such loss, damage, lawsuit,
proceeding, cost, expense or liability which is finally determined by a court of
competent jurisdiction to result solely from Bank’s gross negligence or willful
misconduct. This indemnity obligation shall survive the payment of the Loan and
the termination of this Agreement.

10.22. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
PARTIES HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING
OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OUT OF THE CONDUCT
OF THE RELATIONSHIP BETWEEN ANY BORROWER AND BANK, IN EACH CASE WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE. THE PARTIES AGREE AND CONSENT THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO
THE WAIVER OF THE RIGHT TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BANK TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER,
BORROWERS HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT
OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY
THIS PROVISION. BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH, THAT THEY FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE
TERMS OF THIS PARAGRAPH.



19

 

10.23. Required Information for a New Loan. To help the government fight the
funding of terrorism and money laundering activities, federal law requires Bank
to obtain, verify and record information that identifies each person or entity
obtaining a loan including each Borrower’s legal name, address, tax
identification number, date of birth, driver’s license, organizational documents
or other identifying documents. Failure to provide the required information will
result in a violation of the U.S. Patriot Act and will constitute a default
under this instrument or agreement. In addition, no Borrower, any of its
affiliates, or any of their respective directors, officers, managers, partners,
or any other authorized representatives is named as a “Specially Designated
National and Blocked Person”, on the list published by the U.S. Department of
the Treasury Office of Foreign Assets Control (OFAC) at its official website.

10.24. Correction of Errors; Further Assurances. Each Borrower will and will
cause any Pledgor to cooperate with Bank to correct any errors in this
Agreement, the Note or other Loan Documents and shall execute such documentation
as is necessary to do so. In addition, each Borrower and each Pledgor shall
cooperate fully with Bank and execute such further instruments, documents and
agreements, and shall do any and all such further acts, as may be reasonably
requested by Bank to better evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intent purposes of
this Agreement, the Note and the other Loan Documents, including without
limitation the granting and/or perfecting of a security interest in the
Collateral.

10.25. Consent to Loan Participation. Each Borrower agrees and consents to
Bank’s sale or transfer, whether now or later, of one or more participation
interests in the Loan to one or more purchasers, whether related or unrelated to
Bank. Bank may provide, without any limitation whatsoever, to any one or more
purchasers, or potential purchasers, any information or knowledge Bank may have
about any Borrower or about any other matter relating to the Loan, and each
Borrower hereby waives any rights to privacy a Borrower may have with respect to
such matters. Each Borrower hereby waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests. Each Borrower agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement(s) governing the sale of such participation interests.
Each Borrower waives all rights of offset or counterclaim, whether now existing
or hereafter arising, against Bank or against any purchaser of such
participation interest and unconditionally agrees that either Bank or such
purchaser may enforce each Borrower’s obligation under the Loan irrespective of
the failure or insolvency of any holder of any interest in the Loan. Each
Borrower agrees that the purchaser of any such participation interest may
enforce its interest irrespective of any personal claims or defenses that a
Borrower may have against Bank. Any purchaser of a participation interest in the
Loan may exercise a right of setoff against each Borrower to the same extent as
Bank has such right.

10.26. Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
such finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

10.27. Construction. Each party hereto hereby acknowledges that all parties
hereto participated equally in the drafting and/or negotiation of this Agreement
and that, accordingly, no court when interpreting this Agreement shall construe
it more stringently against one party than the other. The headings in this
Agreement are included for convenience only and shall neither affect the
construction or interpretation of any provision in this Agreement nor affect any
of the rights or obligations of the parties to this Agreement.

10.28. Time of the Essence. Time is of the essence in the performance of this
Agreement and the other Loan Documents.



20

 

10.29. Limitation of Damages. BANK AND BORROWERS EXPRESSLY AND IRREVOCABLY
WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY ACTION RELATING TO THIS AGREEMENT, THE LOAN
DOCUMENTS OR THE LOAN ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOSS OF
BUSINESS PROFITS OR REVENUE).

10.30. No Third Party Beneficiaries. There are no third party beneficiaries to
this Agreement or to any of the other Loan Documents. All conditions to Bank’s
obligations to make disbursements under this Agreement and the other Loan
Documents are imposed solely and exclusively for the benefit of Bank. Neither
Borrowers nor any other Person shall have standing to require satisfaction of
any such condition or be entitled to assume that Bank will refuse to make
disbursements in the absence of strict compliance with any or all such
conditions, and neither Borrowers nor any other Person shall, under any
circumstances, be deemed to be a beneficiary of any conditions hereof, any or
all of which conditions may be waived freely, in whole or in part by Bank at any
time if, in its sole discretion, Bank deems it advisable so to do.

 

10.31. Hedge Agreements Separate and Distinct. All Hedge Agreements, if any,
between any Borrower and Bank or its affiliates are independent agreements
governed by the written provisions of said Hedge Agreements, which will remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Note, except as otherwise
expressly provided in said written Hedge Agreement, and any payoff statement
from Bank relating to the Note shall not apply to said Hedge Agreements except
as otherwise expressly provided in such payoff statement.

 

10.32. Remedies Cumulative. No right or remedy conferred upon Bank in this
Agreement is intended to be exclusive of any other right or remedy contained in
the Note, this Agreement, or any other Loan Document, and every such right or
remedy shall be cumulative and in addition to every other right or remedy
contained herein or therein or now or hereafter available to Bank at law, in
equity, by statute or otherwise.

 

 

 

 

[Signatures on Following Page]

 



21

 

Signature Page

 

IN WITNESS WHEREOF, Bank and Borrowers have caused this Agreement to be duly
executed under seal all as of the date first above written.

 

    Borrowers   WITNESS:    

COMMAND CENTER, INC.

              /s/ Joanne Edmunds   By: /s/ Richard K. Coleman, Jr. (SEAL)      
Name: Richard K. Coleman, Jr.         Title: President & CEO              

 

WITNESS:     COMMAND FLORIDA, LLC                       /s/ Joanne Edmunds   By:
/s/ Brendan Simaytis (SEAL)     Name: Brendan Simaytis       Title: Manager    
       

 

WITNESS:     HIRE QUEST, L.L.C.                       /s/ John McAnnar   By: /s/
Richard Hermanns (SEAL)     Name: Richard Hermanns       Title: Manager        
   

 

WITNESS:     HQ LTS CORPORATION                       /s/ Joanne Edmunds   By:
 /s/ Brendan Simaytis (SEAL)     Name:  Brendan Simaytis       Title: Secretary
           

 

WITNESS:     HQ REAL PROPERTY CORPORATION                       /s/ Joanne
Edmunds   By:  /s/ Brendan Simaytis (SEAL)     Name:  Brendan Simaytis      
Title: Secretary            

 

22

 

WITNESS:     HQ INSURANCE CORPORATION                       /s/ Joanne Edmunds  
By: /s/ Brendan Simaytis (SEAL)     Name: Brendan Simaytis       Title:
Secretary            

 

WITNESS:     HQ FINANCIAL CORPORATION                       /s/ Joanne Edmunds  
By: /s/ Brendan Simaytis (SEAL)     Name: Brendan Simaytis       Title:
Secretary            

 

WITNESS:     HQ FRANCHISING CORPORATION                       /s/ Joanne Edmunds
  By: /s/ Brendan Simaytis (SEAL)     Name: Brendan Simaytis       Title:
Secretary            

 

 

 

WITNESS:     Branch Banking and Trust Company    

 

/s/ Mitch McCoin

  By:
(SEAL) /s/ Trenton S. Holland       Name: Trenton S.  Holland       Title:
Senior Vice President              

 

23

 